Citation Nr: 0016232	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  92-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of head 
injury, including headaches, seizures, and a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.V.R., and M.A.


ATTORNEY FOR THE BOARD

M. Salari, Counsel

REMAND

The appellant had active duty service from October 1982 to 
March 1983 and from February to May 1984.  This appeal was 
initially before the Board of Veterans' Appeals (Board) from 
a rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  The 
Board has remanded this case for further development on three 
prior occasions.  

In our prior remand the Board requested the examiners to 
review the complete claims file and a copy of the remand and 
to answer certain specific questions.  (See instruction #2 in 
the June 1997 remand.)  The specified questions have not been 
answered.  The case must therefore be remanded for compliance 
with our prior remand order.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Accordingly, this case is REMANDED for 
the following:

1.  The RO should take the necessary 
steps to ensure that all requested 
development in our prior remand, in 
particular, remand instruction number 2, 
is accomplished.  The RO is to ensure 
that specified questions are answered in 
full, and that a complete rationale is 
provided for all findings.  

2.  The appellant is invited to submit 
any additional evidence pertinent to his 
claim, to include additional medical 
records.

3.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


